Citation Nr: 1027847	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  00-12 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for the residuals of a 
head injury has been received.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for residuals of a right 
inguinal herniorrhaphy.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for left shoulder disorder.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to service connection for right knee disorder.

10.  Entitlement to service connection for left knee disorder.

11.  Entitlement to service connection for a right ankle 
disorder.

12.  Entitlement to service connection for a left ankle disorder.

13.  Entitlement to service connection for a cervical spine 
disorder.

14.  Entitlement to service connection for low back disorder.

15.  Entitlement to service connection for a psychiatric 
disorder.

16.  Entitlement to service connection for diabetes mellitus.

17.  Entitlement to service connection for an eye disorder.

18.  Entitlement to service connection for a right hand disorder.

19.  Entitlement to service connection for a left hand disorder.

20.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty (AD) in the United 
States Army from May 1971 to September 1981.  

The appellant subsequently became a member of the National Guard 
in December 1986, and remained a member until January 1989, with 
unverified periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  On January 17, 1989, the 
Veteran entered into Active Guard Reserve (AGR) status and served 
on Full-time National Guard Duty (FTNGD) under 32 U.S.C. § 502(f) 
from that date until he retired on August 31, 1998.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2005, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
appellate review.

The appellant's claim for service connection for the residuals of 
a head injury was originally denied in a May 1982 rating decision 
issued by the RO in Little Rock, Arkansas.  The appellant was 
notified of the denial in that same month, but he did not appeal.  
In September 1987, the Houston, Texas, RO notified the appellant 
that the denial of his claim had been confirmed.  No collateral 
challenge of that rating decision been raised by the appellant.  

The September 1987 determination, therefore, represents the last 
final action on the merits of the head injury residuals service 
connection claim.  Glynn v. Brown, 6\ Vet. App. 523 (1994).  The 
September 1987 rating action also represents the last final 
decision on any basis as to the issue of entitlement to service 
connection for the residuals of a head injury.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In its July 2002 rating action, the Los Angeles RO did not 
discuss the prior denial of the appellant's head injury residuals 
claim.  The preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the 
Board involve the threshold question of whether new and material 
evidence has been received in connection with the head injury 
residuals service connection claim, and the issues are as set out 
on the first page, above.

The issue of entitlement to service connection for Hepatitis C 
has been raised by the record, but that issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that issue, 
and it is REFERRED to the AOJ for appropriate action.

The issue of entitlement to service connection for the residuals 
of a head injury is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  The appellant's AGR/FTNGD service from January 17, 1989 to 
August 31, 1998, is classified as active duty for training.

2.  The appellant's claim of entitlement to service connection 
for the residuals of a head injury was denied in a May 1982 
rating decision without benefit of the service medical records; 
notice was given to the appellant, and he did not appeal the 
denial.

3.  In September 1987, after a review of the evidence, including 
service medical records, the appellant's claim of entitlement to 
service connection for the residuals of a head injury was denied; 
notice was given to the appellant, and he did not appeal the 
denial.

4.  The evidence received since the final unfavorable rating 
decision in September 1987, when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate the appellant's claim and, when considered together 
with the previous evidence of record, raises a reasonable 
possibility of substantiating the head injury residuals claim.

5.  The left hearing loss currently shown is of insufficient 
severity to constitute a disability for which service connection 
can be granted under applicable VA regulation.

6.  No medical evidence of record reflects a diagnosis of, or 
treatment for, gout.

7.  No medical evidence of record reflects a diagnosis of, or 
treatment for, any residuals of the January 1993 surgical repair 
of a right inguinal hernia.

8.  The Veteran's psychiatric disorder had its onset during his 
active duty of 1971 to 1981, and his diabetes mellitus had its 
onset during his period of FTNGD/AGR.

9.  The evidentiary record raises a reasonable doubt as to 
whether the Veteran's right and left subacromial bursitis, right 
and left hip tendonitis, right and left knee patellofemoral 
syndrome with DJD, right and left ankle tendonitis, right and 
left onychomycosis, cervical spine DJD, sacroiliitis and lumbar 
spine DJD/DDD had their onset or were aggravated during his 
period of AD or during his period of FTNGD (AGR).

10.  The appellant has incurred diabetic retinopathy, right and 
left upper and lower diabetic peripheral neuropathy, and 
aggravation of his bilateral carpal tunnel syndrome due to the 
now service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Full-time National Guard service is active duty for training 
when performed pursuant to 32 U.S.C. § 502.  38 U.S.C.A. 
§ 101(22)(C) (West 2002).  

2.  The September 1987 VA determination that denied the 
appellant's claim relating to service connection for the 
residuals of a head injury is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  Additional evidence submitted subsequent to the September 
1987 VA determination that denied the appellant's claim for 
service connection for the residuals of a head injury is new and 
material, and serves to reopen the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

4.  The appellant does not have hearing loss in the left ear that 
is the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

5.  Service connection for gout is not warranted, nor may such a 
disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

6.  Service connection for the residuals of a right inguinal 
hernia repair is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

7.  With resolution of reasonable doubt in the appellant's favor, 
the evidence is in at least equipoise and warrants service 
connection for right and left subacromial bursitis, right and 
left hip tendonitis, right and left knee patellofemoral syndrome 
with DJD, right and left ankle tendonitis, right and left 
onychomycosis, cervical spine DJD, sacroiliitis, lumbar spine 
DJD/DDD, major depressive disorder, diabetes mellitus, diabetic 
retinopathy, right and left upper and lower diabetic peripheral 
neuropathy and aggravation of bilateral carpal tunnel syndrome.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2009); 
38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty status January 1989 through August 1998

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Accordingly, service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing AD or 
ACDUTRA, or from injury (but not disease) incurred or aggravated 
while performing INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 
1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed 
Forces Reserves or the National Guard of any state.  38 C.F.R. 
§ 3.6(c).  To establish status as a "veteran" based upon a 
period of ACDUTRA, a claimant must establish that he was disabled 
from disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The fact that a claimant has established 
status as a veteran for other periods of service does not obviate 
the need to establish that he is also a veteran for purposes of 
the period of ACDUTRA where the claim for benefits is based on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of pre-existing diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
hypertension, organic diseases of the nervous system (e.g., 
sensorineural hearing loss), and diabetes mellitus, which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service - are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, 'if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period ; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).

The appellant's National Guard personnel records reflect that he 
was transferred to Active Guard Reserve (AGR) status in January 
1989.  His orders dated January 24, 1989, state that the 
authorization for his full-time National Guard duty (FTNGD) in an 
AGR status was pursuant to 32 U.S.C. § 502(f).  His August 16, 
1991, orders also state that his authorization for FTNGD in an 
AGR status was pursuant to 32 U.S.C. § 502(f).  As discussed in 
the decision below, various disabilities had their onset during 
the appellant's FTNGD between 1989 and 1998.  Therefore, service 
connection may be granted for those disabilities which resulted 
from disease or injury incurred in or aggravated while the 
appellant was performing AD or ACDUTRA.  See also M21-1MR, Part 
III, Subpart ii, Chap. 6, Para. 3 (June 2009).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in VCAA 
notice should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
identified any prejudicial or harmful error in VCAA notice, and 
the Board has found none.

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for the residuals of a 
head injury, and thus is granting in full the benefit sought on 
appeal (i.e., reopening of the claim).  The issue of entitlement 
to service connection is being remanded.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist in relation to 
the reopening of the head injury residuals service connection 
claim, such error was harmless and will not be further discussed.

Likewise, as the appellant's claims of entitlement to service 
connection for right and left subacromial bursitis, right and 
left hip tendonitis, right and left knee patellofemoral syndrome 
with DJD, right and left ankle tendonitis, right and left 
onychomycosis, cervical spine DJD, sacroiliitis and lumbar spine 
DJD/DDD are all granted herein, any error that was committed with 
respect to either the duty to notify or the duty to assist in 
relation to those service connection claims, was harmless and 
will not be further discussed.

In February 2002, and in March 2007, VA sent the appellant 
letters informing him of the types of evidence needed to 
substantiate his service connection claims and its duty to assist 
him in substantiating his service connection claims under the 
VCAA.  The letters informed him that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claims.  The Board finds that the information 
provided to the appellant complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist.  In addition, the various rating decisions, 
the April 2000 SOC, and the SSOCs issued in October 2000, March 
2003, February 2004, and September 2009, explained the basis for 
VA's actions, and provided him with opportunities to submit more 
evidence.  It appears that all obtainable evidence identified by 
the appellant relative to his various service connection claims 
has been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
the service connection claims, and to respond to VA notices.

In addition, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, a March 2007 
letter contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's 
service treatment records (STRs) dated between May 1971 and 
September 1981, as well as those dated from January 1989 and 
August 1998, have been associated with the claims file.  VA 
outpatient and inpatient medical treatment records have also been 
associated with the claims file.  The appellant was afforded a VA 
audiometric examination in June 2007.  He was also afforded 
medical examinations for gout and the residuals of a right 
inguinal hernia repair in June 2007.  A medical opinion is 
adequate when it is based upon consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's "evaluation 
of the claimed disability will be a fully informed one."  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The audiometric 
examination was conducted by a medical professional and the 
examination demonstrated objective evaluations.  The examining 
audiologist was able to assess and record the condition of the 
appellant's auditory acuity.  Likewise, the medical examination 
was conducted by a medical professional and the examination 
demonstrated objective evaluations.  The examining physician was 
able to assess whether or not the appellant had gout or any 
residuals of the right inguinal hernia repair.

The Board finds that the audiometric and medical examination 
reports were sufficiently detailed with clinical findings.  In 
addition, it is not shown that any one of these examinations was 
in any way incorrectly prepared or that the VA examiner failed to 
address the clinical significance of the appellant's claimed 
conditions.  Further, the VA audiometric examination report 
addressed the applicable criteria of 38 C.F.R. § 3.385.  As a 
result, the Board finds that additional development by way of 
another examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 
supra.  Therefore, the Board concludes that the appellant was 
afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  He did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  He had previously been 
given more than one year in which to submit evidence after the RO 
gave him notification of his rights under the pertinent statute 
and regulations.

The appellant was provided with notice as to the medical evidence 
needed to service connect hearing loss, gout, and the residuals 
of the right inguinal hernia repair, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

III.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and material evidence claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim was 
last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

The September 1987 VA determination, in which the appellant's 
head injury residuals service connection claim was finally 
disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This 
is so because the appellant did not appeal the decision within 
the time period allowed.  The September 1987 determination was 
also the last time the appellant's head injury residuals claim 
was finally disallowed on any basis, and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may 
be reopened only if new and material evidence has been secured or 
presented since the September 1987 denial.  See Glynn v. Brown, 
6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's 
claim for service connection for the residuals of a head injury 
was denied in essence because the service medical records from 
1971 to 1981 did not mention any chronic residuals of a head 
injury; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the RO in making its July 2003 
decision included such evidence as the appellant's DD Forms 214; 
partial service treatment records (STRs); the November 1981 VA 
Form 21-526; and written statements submitted by the appellant.  
The evidence added to the record subsequent to the issuance of 
the September 1987 denial includes written statements from the 
appellant and his representative; VA treatment records dated 
between 1999 and 2009; the transcript of the personal hearing 
conducted at the RO in October 2000; and the reports of the VA 
medical examination conducted in June 2007, and May 2009.

The appellant's STRs document that no head disorder was noted at 
the time of his service entrance examination in May 1971.  In 
December 1977, he was treated for a head injury and a slightly 
bruised area at the back of his head was observed.  No additional 
treatment for a head condition was noted until January 1981, when 
the appellant was involved in a motor vehicle accident.  He 
reported bumping his head at the frontal area.  A skull X-ray was 
normal.  Three days later, the appellant complained of headaches.  
No service separation examination report is of records in 
connection with the appellant's separation from active duty in 
September 1981.

In his request to reopen his claim, the appellant has indicated 
that he is seeking service connection for the residuals of a head 
injury.  In October 2000, he testified that he had incurred a 
head injury in 1973, in Korea.

Review of the 1989 to 1998 service medical records reveals that 
the appellant, in September 1989, again complained of bad 
headaches.  The appellant underwent a VA medical examination in 
June 2007; the examiner reviewed the claims file.  The examiner 
noted that the appellant had received 13 stitches in connection 
with a head injury that occurred in 1979.  The appellant 
underwent a VA neurological examination in May 2009.  This 
examiner also noted the 1979 head injury and that the appellant 
reported that he had developed mild headaches shortly after the 
injury.  

The appellant said that the headaches had decreased in intensity 
and frequency over time, although he still experienced them 
approximately once every two weeks with severe headaches once 
every four to five months.  The appellant reported mild 
difficulty with executive functioning since the head injury.  A 
July 2005 CT scan of the appellant's brain revealed mild atrophy 
and deep white matter disease.  The examiner rendered a clinical 
impression of head injury with posttraumatic headaches, and mild 
cognitive dysfunction.

The Board notes that the appellant is competent to report that he 
experienced headaches.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  As previously noted, the credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In addition, May 2009 neurology examiner 
indicated that the appellant did have residuals that were related 
to his in-service injury.  Thus, the claims file now contains 
evidence of a current diagnosis of residuals that are related to 
the appellant's in-service experiences.  

In light of the fact that the Veteran has a current examination 
with an impression that includes residuals of a head injury, and 
in light of the fact that he is competent to testify as to 
causation and continuity of his head injury symptomatology, this 
additional evidence tends to show that the appellant has some 
residuals related to his in-service head injury.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
supra, at 1336.

The Board therefore finds that the evidence submitted subsequent 
to the September 1987 denial provides relevant information as to 
the question of whether the appellant incurred residuals from a 
head injury that occurred during his years of active military 
service.  The Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen the 
claim for service connection for the residuals of a head injury.  
With the claim having been reopened, the service connection claim 
is addressed in the REMAND section, below.


B.  Service connection claims

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Certain 
chronic disabilities, such as arthritis, may be presumed to have 
been incurred in service if they become manifest to a degree of 
10 percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

1.  Hearing loss in the left ear

The determination of whether a veteran has a ratable hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 500, 
1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores utilizing 
recorded Maryland CNC word lists are less than 94 percent.  
38 C.F.R. § 3.385.  The Court has indicated that, "when 
audiometric test results at a veteran's separation from service 
do not meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
Court held that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some degree of 
hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further 
held that 38 C.F.R. § 3.385 perates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It was 
also found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical treatment records 
revealed that the appellant underwent audiometric testing in May 
1971, just prior to his entry into active service.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
15
10
5
N/A
0

The appellant also underwent audiometric testing in June 1978.  
The pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
0
0
0
N/A
0

The evidence of record does not include any entrance examination 
when the appellant went on FTNGD in January 1989.  The appellant 
underwent audiometric testing in conjunction with his retirement 
examination in April 1998.  The pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
25
25
25
50
45

The appellant underwent VA audiometric testing in June 2007.  The 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
20
25
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

As noted above, in order for service connection to be warranted 
for a claimed condition, there must be evidence that such 
disability is attributable to a disease or injury incurred during 
service.  See Rabideau and McClain, above.

The clinical evidence of record indicates that the appellant's 
left ear hearing loss does not meet the standard found in 
38 C.F.R. § 3.385 for a current hearing loss disability for VA 
purposes.  While the appellant has been awarded service 
connection for hearing loss in the right ear, the absence of any 
evidence of any qualifying left ear hearing loss for VA purposes 
at any time constitutes negative evidence tending to disprove the 
claim that the appellant incurred any such condition during his 
active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact.  

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has left ear 
hearing loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of symptomatology, 
without more, the appellant's statements are not competent 
evidence of a diagnosis of hearing loss, nor do they establish a 
nexus between a medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines 
hearing disability for VA purposes.  That regulation prohibits a 
finding of hearing disability where threshold hearing levels at 
500, 1000, 2000, 3000, and 4000 Hz are all less than 40 decibels 
and at least three of those threshold levels are 25 decibels or 
less.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
regulation also allows a finding of a hearing disability when 
speech recognition scores using the Maryland CNC test are less 
than 94 percent, but no such results are of record.

Although the appellant has arguably shown exposure to acoustic 
trauma in-service, the audiometric testing conducted for VA, in 
June 2007, revealed that the hearing in his left ear does not 
demonstrate any pertinent level of 40 decibels or greater, or 
three levels greater than 25 decibels; in addition no speech 
recognition score less than 94 percent is of record.  
Accordingly, there is no evidence that the appellant currently 
has any left hearing loss disability that meets the criteria set 
forth in 38 C.F.R. § 3.385.  Therefore, the appellant's claim for 
service-connected disability benefits for left hearing loss 
cannot be granted.  

The Board recognizes the sincerity of the arguments advanced by 
the appellant that he has left sensorineural hearing loss that is 
related to his military service.  It is true that a veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, as noted by the 
Court in Hensley, supra, hearing loss is measurable by objective 
testing.  Furthermore, such testing requires specialized 
equipment and training for a determination as to decibel levels 
at specific frequencies, as well as Maryland CNC testing, and is 
therefore not susceptible to lay opinions on the severity of 
hearing loss.  While the appellant is competent to say that he 
experienced hearing problems in his left ear while in service and 
presently, he does not have the expertise to state that he met 
the requirements of 38 C.F.R. § 3.385; audiometric testing would 
be required.  See Davidson v. Shinseki, supra.  Thus, the Board 
cannot give decisive probative weight to his opinions as to the 
severity of his claimed left ear hearing loss, because he is not 
qualified to offer such opinions. 

Therefore, the Board finds that the preponderance of the evidence 
is against the appellant's claim of service connection for left 
ear hearing loss.  As such, the evidence is insufficient to 
support a grant of service connection for hearing loss in the 
left ear.  For the above reasons, the Board finds that the 
preponderance of the evidence is against the appellant's left ear 
hearing loss claim, and thus the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


2.  Gout

There is no mention of a diagnosis of, or treatment for, gout in 
the appellant's Army service medical records dated between 1971 
and 1981.  While he was on FTNGD between 1989 and 1998, he sought 
treatment in December 1997, saying that he had been diagnosed 
with gout.  He said that he wanted medication for gout.  There is 
no indication that he was provided with any such medication and 
the April 1998 retirement examination report contains no mention 
of gout.  Nor does the associated report of medical history.

The appellant underwent a VA medical examination in June 2007; 
the examiner reviewed the claims file.  The appellant reported an 
onset of gout in the 1990s.  However, the examiner stated that 
the condition was unclear in view of the fact that the appellant 
was not getting any medication for gout.  The examiner noted that 
a progress note had indicated that the appellant had been 
evaluated for inflammatory arthritis and possible 
chondrocalcinosis and that there was no final diagnosis of gout 
in the claims file.  After examining the appellant, the examiner 
stated that there was no physical evidence of tophaceous gout.

Review of the appellant's VA medical treatment records dated 
between 1999 and 2009 reveals no evidence of any treatment for 
gout or of any diagnosis of gout.  For example, the VA Problem 
List for the appellant dated in February 2008, does not include 
any mention of gout.

The Board must assess the appellant's competence to report 
sustaining gout during his military service, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had first-
hand knowledge, and citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See 
also Davidson, supra.  As above, the Board recognizes the 
sincerity of the arguments advanced by the appellant that he has 
gout that should be service connected.  However, the resolution 
of issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 
supra.  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau; Buchanan; both supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, specialized training is needed to make a diagnosis of 
gout and a determination of causation, and is therefore not 
susceptible of lay opinions on etiology.  Therefore, the Board 
cannot give decisive probative weight to the opinions of the 
Veteran or his representative that he has gout, because they are 
not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, supra.  Furthermore, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the totality of the evidence of record, including the 
appellant's lay statements concerning his claimed residuals, 
service treatment records and the reports of VA medical treatment 
and examination, the Board finds that the preponderance of the 
evidence is against the appellant's gout service connection 
claim.  The Board concludes that the weight of the "negative" 
evidence, principally in the form of the service treatment 
records (which do not document any claimed in-service gout), VA 
medical evidence that the claimed gout was not documented by 2009 
(more than 10 years after service) and the lack of any competent 
medical opinion establishing a diagnosis of gout exceeds that of 
the "positive" evidence of record, which basically amounts to 
the appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings is itself evidence which also 
strongly suggests that the claimed gout is not traceable to 
disease or injury in service.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the gout service connection claim.  
Because the preponderance of the evidence is against this service 
connection claim under all applicable theories, the benefit-of-
the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).

3.  Right inguinal hernia repair residuals

The appellant underwent a right inguinal hernia repair in January 
1993, as reflected in a February 1995 FTNGD treatment note.  
However, the April 1998 retirement examination does not include 
any findings relating to any residuals from that procedure.  In 
addition, the associated report of medical history does not 
include any complaints relating to the right inguinal hernia 
repair.

The appellant underwent a VA medical examination in June 2007; 
the examiner reviewed the claims file and noted that the 
appellant had undergone the surgical repair of a right inguinal 
hernia at the Long Beach Naval Hospital in January 1993.  The 
appellant denied any residuals following the repair.   He also 
denied any complications relating to the scar site.  On physical 
examination, no hernia was present.  After examining the 
appellant and reviewing the claims file, the examiner concluded 
that there were no sequelae or residuals from the right inguinal 
hernia repair procedure.

Review of the appellant's VA medical treatment records dated 
between 1999 and 2009 reveals no evidence of any treatment for 
residuals of the right herniorrhaphy or of any diagnosis of any 
such residuals.  For example, the list of active problems for the 
appellant dated in March 2003, does not include any mention of 
any right inguinal hernia repair residuals.  In addition, 
physical examination of the abdomen revealed that the appellant's 
abdomen was soft, non-tender, non-distended and without masses.  
A clinical examination conducted in February 2008 did not reveal 
any hernia repair-related problems.

As previously noted, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer, supra.  Based on the 
totality of the evidence of record, including the service 
treatment records and the reports of VA medical treatment and 
examination, the Board finds that the preponderance of the 
evidence is against the appellant's right inguinal hernia repair 
residuals service connection claim.  The weight of the 
"negative" evidence, principally in the form of the service 
treatment records (which do not document any claimed in-service 
residuals), VA medical evidence that the claimed right inguinal 
hernia repair residuals were not documented by 2009 (more than 10 
years after service), and the lack of any competent medical 
opinion establishing a diagnosis of any right inguinal hernia 
repair residuals exceeds that of the "positive" evidence of 
record, which basically amounts to the appellant's contentions.  
The lack of any evidence of symptoms or clinical findings is 
itself evidence which also strongly suggests that the claimed 
right inguinal hernia repair residuals are not traceable to the 
1993 surgical procedure.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the right herniorrhaphy residuals 
service connection claim.  Because the preponderance of the 
evidence is against this service connection claim under all 
applicable theories, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

4.  All other claims

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, may be presumed 
to have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and circumstances of 
a veteran's service as shown by service records, the official 
history of each organization in which the claimant served, his 
medical records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based on 
review of the entire evidence of record.  38 C.F.R. § 3.303(a).

Furthermore, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Where a service-connected disability aggravates a 
non-service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  The present case 
predates the regulatory change.  Given what appear to be 
substantive changes, our analysis of secondary service connection 
in the present appeal considers the version of 38 C.F.R. § 3.310 
in effect before the change, which version is more favorable to 
the claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

As previously noted, the appellant was on FTNGD (AGR) from 
January 1989 to August 1998, and this is considered active duty 
for training.  Under these circumstances, the appellant must 
establish a service-connected disability for this time period in 
order to achieve veteran status and to be entitled to 
compensation.  See Paulson v. Brown, supra.  Accordingly, the 
advantage of certain evidentiary presumptions provided by law to 
assist veterans in establishing service connection for a 
disability does not extend to the appellant's claims that are 
based on his period of ADT.  Id. at 470-471 (noting that the 
Board did not err in not applying presumptions of sound condition 
and aggravation to claim where only service was ADT and no 
service-connected disabilities had been established from that 
period).

Review of the appellant's medical records from his period of 
active duty reveals that he underwent a service entrance 
examination in May 1971.  He was noted to have a vision condition 
diagnosed as amblyopia, a congenital abnormality of the right 
ribs and to have undergone a right knee surgical procedure.  The 
appellant was assigned a rating of 2 for the eyes and 2 for the 
lower extremities on the PULHES scale.  The""PULHES" profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to a 4 
(medical condition or physical defect that is below the level of 
medical fitness required for retention in the military service).  
The "P" stands for "physical capacity or stamina," the "U" 
indicates "upper extremities," the "L" is indicative of 
"lower extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," and 
the "S" stands for "psychiatric condition."  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  It was also indicated 
that the appellant had undergone an orthopedic consultation in 
making this determination, although no associated report is of 
record.  The appellant's psychiatric examination was normal.

In December 1973, the appellant was admitted to a hospital for 
treatment of low back pain; this low back pain was ruled to be in 
the line of duty.  However, bilateral spondylolysis at L2 and L3 
was found to not be in the line of duty and to have existed prior 
to service (EPTS).  In addition, the bilateral Duane's retraction 
syndrome and left eye amblyopia were characterized as EPTS and 
not in the line of duty.  The appellant's adjustment reaction of 
adult life was found to be in the line of duty.  A March 1974 
note indicates that he had a possible congenital condition of the 
third lumbar vertebra; the remainder of the lumbar spine was said 
to be normal.  In April 1974, the appellant was seen for probable 
back trauma.  In May 1974, he was seen after falling on his right 
ankle.  In April 1975, the appellant's left knee was treated for 
suspected chondromalacia and possible torn ligament.  He was 
noted to have a history of a medial collateral ligament tear of 
the right knee corrected by an operation. 

He sought treatment for his nerves in June 1975.  In November 
1975, diagnoses of chondromalacia and early degenerative changes 
of the right kneecap were rendered.  A September 1977 note states 
that the appellant had congenital spondylolysis that was stable 
by history, as well as chronic psychiatric problems.  In May 
1978, he was noted to have a re-exacerbation of his low back pain 
with radiation down the right lower extremity; this was incurred 
while moving lockers.  The appellant underwent a periodic 
examination in June 1978; he was noted to have suffered a back 
injury in Korea in 1973, and the examiner stated that he was 
still under treatment.  That same month, the appellant was put on 
profile for a low back strain.  In October 1978, the appellant 
was treated for depression.  In August and October of 1979, he 
was treated for low back pain.  A May 1980 X-ray of the lumbar 
spine only showed a problem with the L3 vertebra.  The appellant 
complained of low back pain in October 1980.  In January 1981, he 
was involved in a car accident; he sought treatment for 
complaints that included left-side neck pain.  On physical 
examination, the appellant had muscle spasms of the left 
paracervical muscles.  Radiographic examination of the cervical 
spine revealed what appeared to be a congenital fusion of the 
posterior elements of C2 and C3.  There was no evidence of any 
fracture or dislocation.  The evidence of record does not include 
a separation examination. 

The evidence of record also does not include any medical 
examination report associated with the appellant's entry into AGR 
service in January 1989.  In March 1990, he was referred to 
mental health for stress dysfunction.  In October 1990, a 
clinical assessment included adult onset diabetes mellitus (DM).  
It was noted in May 1991 that he had degenerative joint disease 
(DJD) of the right shoulder and right knee.  In September 1991, 
an MRI revealed the presence of DJD in the appellant's right 
knee.  In May 1993, the appellant was assessed with DJD of the 
neck and right shoulder.  On physical examination, he had 
demonstrated popping in the shoulder.  In May 1995, the appellant 
was assessed with radiculopathy thought to be associated with a 
pinched left sciatic nerve.  Medical records dated between 1991 
and 1995 show continued treatment for DM. 

In August 1995, the appellant was assessed with anxiety and mild 
depression.  He complained of new-onset left knee stiffness in 
March 1996.  He also complained of lumbosacral pain, and was 
assessed with sacroiliitis.  In June 1996, the appellant 
complained of left knee pain, and X-ray examination revealed mild 
left knee DJD.  He was assessed with bilateral patellofemoral 
syndrome.  The appellant sought treatment for low back pain in 
March 1997.  Radiographic examination revealed sclerotic changes 
of the sacroiliac (SI) joints and degenerative disc disease 
(DDD).  An eye examination in April 1997 was negative for 
retinopathy.  An April 1997 bone scan revealed sacroiliitis.  In 
June 1997, the appellant was put on profile for sacroiliitis and 
DJD of the knees and ankles.  In July 1997, he complained of pain 
in his hips that was the same as the pain in his knees and 
ankles; the clinical assessment included arthritis of the hips 
and shoulder.  An August 1997 note states that the chronic low 
back pain was due to SI DJD.  The appellant was treated in the 
podiatry clinic in September 1997; the clinical assessment was 
onychomycotic nails and tinea pedis.  In October 1997, he had 
patellar laxity in his right knee and crepitation of the ankles.  
He was again diagnosed with onychomycosis and tinea pedis in 
March 1998.  In May 1998, the appellant complained of pain in the 
shoulders and limited range of motion bilaterally for two to 
three months.  On examination, he exhibited pain on raising his 
arms above his head and on posterior rotation of the shoulders.  
The clinical assessment was subacromial bursitis.

The appellant underwent a retirement examination in April 1998.  
On his report of medical history, his complaints included 
problems with painful swollen joints, his eyes, arthritis, a 
trick shoulder, back pain, a trick knee, trouble sleeping, 
depression and nervous trouble.  The report of medical 
examination included a notation of decreased range of motion of 
the shoulders.  The report of medical assessment included a 
notation of mild depression and anxiety that was worse than the 
last examination.  The appellant was said to have developed DJD 
of the ankles, knees, hips and shoulders.  He was also noted to 
have psychiatric problems and DM.  Diagnoses for his eyesight 
problems were not specified.

Review of the appellant's VA medical treatment records reveals 
that he underwent a CT scan of the lumbar spine in August 1998; 
this revealed narrowing at L4-5 and a congenital anomaly of the 
posterior elements at L2-3.  A July 1999 CT scan of the 
appellant's cervical spine revealed a bulging disc at C2-C6.  The 
impression was cervical spondylolysis C3-C7.  The MRI of the 
cervical spine revealed narrowing of the neural foramina.  The 
appellant complained of painful feet in November 1999.  The 
clinical assessment included DM with peripheral neuropathy.  The 
appellant was diagnosed with severe cervical myelopathy secondary 
to spondylolysis of the cervical spine in February 2000.  He was 
also noted at that time to have severe insulin dependent DM with 
peripheral neuropathy.  He underwent discectomies at C3-4 and C4-
5 in August 1999.  He had been diagnosed with cervical 
myelopathy.  

The appellant testified at his October 2000 personal hearing at 
the RO that he had incurred an injury due to a fall in 1973, in 
Korea.  He described the injury as involving his hips and back.  
He further testified that he was accepted into the National Guard 
in 1986, with knowledge of his back and hip problems.

The appellant underwent a VA medical examination in June 2007; 
the examiner reviewed the claims file.  The examiner noted that 
the appellant had had a medial collateral ligament tear of the 
right knee that required surgery in 1968, prior to service, and 
that MRI testing had revealed prior surgery and a partial 
anterior collateral ligament strain or tear years later with 
onset in 1975.  The examiner also noted that the appellant had 
been given a diagnosis of left knee chondromalacia in service.  
He was noted to have complained of right shoulder pain with a 
diagnosis of subacromial bursitis, as well as bilateral shoulder 
pain on his retirement examination in 1998.  He reported a 
diagnosis of DJD for his ankle, with complaints of pain.  He was 
noted to have sought treatment in service for bilateral hip pain 
that was associated with back pain.  The appellant also 
complained of pain and intermittent numbness of his left fingers.  
The examiner indicated an onset of 1997 for the cervical spine 
complaints and that an MRI scan had revealed canal stenosis.  

On physical examination, the appellant exhibited an antalgic gait 
and crepitation in both ankles and knees.  Radiographic 
examination revealed some demineralization of the bony structures 
of the shoulders; osteophytes on the lumbar vertebral bodies and 
possible narrowing of the L5-S1 intervertebral space; minimal 
degenerative changes of the hands; unremarkable hip bony 
structures; degenerative changes of the right knee; and tiny 
plantar and posterior bony spurs in the right calcaneus.  The 
examiner stated that an MRI scan of the cervical spine had 
revealed degenerated discs, spondylitic changes and endplate 
degenerative changes at C5-6.  After examining the appellant, the 
examiner rendered diagnoses of bilateral hand degenerative joint 
disease with paresthesia most likely due to carpal tunnel 
syndrome; bilateral shoulder bursitis; bilateral hip tendonitis; 
and bilateral ankle tendonitis.  The examiner also rendered 
diagnoses of degenerative disc disease (DDD) of the lumbar spine 
and cervical spine DJD and DDD.

The appellant also underwent a VA psychiatric examination in June 
2007.  The examiner reviewed the claims file, and listed the 
appellant's psychiatric diagnoses from his 1971 to 1981 period of 
active service, including depression, as well as his psychiatric 
diagnoses from his FTNGD/AGR service from 1989 to 1998, including 
anxiety and depression.  The examiner also noted that the 
appellant had been diagnosed with depression in 2000; generalized 
anxiety disorder and major depression in 2001; and major 
depressive disorder, recurrent and schizoaffective disorder in 
2002.  After examining the appellant and reviewing the claims 
file, the examiner rendered a diagnosis of major depressive 
disorder, recurrent and moderate.  The examiner concluded that, 
based on the appellant's long history of reported and documented 
depressive symptoms and treatment with antidepressants as early 
as 1973, his first documented symptoms of depression were from 
his time in service in the 1970s.

The appellant also had a VA general medical examination in June 
2007.  The examiner rendered diagnoses of insulin dependent DM 
and diabetic retinopathy.  The June 2007 VA examination of the 
appellant's feet yielded a notation that the appellant had 
diabetic neuropathy possibly contributing to his foot discomfort.  

The appellant underwent a VA eye examination in June 2007; the 
examiner reviewed the appellant's claims file and medical 
records.  The examiner noted that the appellant had congenital 
Duane's syndrome with left dense amblyopia and esotropia, 
longstanding since childhood, with poor vision in the left eye.  
On examination, the appellant was noted to have a right eye 
cataract and stable pseudophakia in the left eye.  Glaucoma was 
suspected in the right eye.  He also had background 
nonproliferative diabetic retinopathy in both eyes.  There was no 
macular edema.

The appellant underwent a VA podiatry consultation in March 2008; 
he was given a diabetic foot examination.  A diagnosis of 
onychomycosis was rendered.  

The appellant underwent a VA neurological examination in August 
2009.  The examiner rendered a diagnosis of moderate to severe 
bilateral peripheral diabetic neuropathy of the upper and lower 
extremities secondary to DM.  The examiner also rendered a 
diagnosis of bilateral carpal tunnel syndrome aggravated by DM.  

In this case, the medical evidence of record demonstrates that 
the appellant experienced depression and anxiety during his 
active duty in the Army, and there is evidence of continuity of 
his depression and anxiety from his Army AD through his FTNGD/AGR 
service, to the present.  A December 1973 line of duty 
determination states that the appellant's psychiatric diagnosis 
of adjustment reaction of adult life was in the line of duty.  In 
addition, there is a VA medical opinion that relates the current 
psychiatric diagnosis of major depressive disorder to the 
appellant's active service in the Army.  For these reasons, the 
Board finds that service connection for a psychiatric disorder is 
warranted.

As previously noted, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. § 3.6.  The appellant was performing ACDUTRA 
while he was on FTNGD/AGR from January 1989 to August 1998.  
Therefore, any disease or injury that occurred during this period 
is for consideration for service connection.

The evidence of record clearly indicates that the appellant was 
initially diagnosed with DM in 1990, while he was in ACDUTRA 
status.  He was also treated for, and diagnosed with, DJD of the 
hips, knees, and ankles.  There is radiographic evidence of right 
and left knee DJD, as well as a diagnosis of bilateral 
patellofemoral syndrome.  The appellant was also treated for, and 
diagnosed with, sacroiliitis.  There is bone scan evidence of 
sacroiliitis and radiographic evidence of DDD and DJD at the SI 
joint and L5-S1.  There was clinical evidence of crepitation in 
each knee and each ankle.

Thus, the medical evidence of record demonstrates that the 
appellant was initially diagnosed with, and treated for, DM in 
service and there is evidence of continuity of DM since service 
to the present.  Service connection for DM is therefore 
warranted.  Likewise, service connection for sacroiliitis (which 
is a different condition than spondylolysis), left patellofemoral 
syndrome, bilateral shoulder bursitis, bilateral hip tendonitis, 
bilateral ankle tendonitis, and bilateral onychomycosis is 
warranted.

One of the possible bases for a grant of service connection for 
an orthopedic or eye disorder is that it was a pre-existing 
(congenital) condition that was aggravated during  service beyond 
the natural progression of the condition.  The law provides that 
a veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The appellant's service medical records indicate that a right 
knee disorder and a bilateral eye condition were noted on the May 
1971 service entrance examination.  In addition, line of duty 
determinations, dated in December 1973, state that the appellant 
had spondylolysis of L2-L3 that existed prior to service, and 
that he had bilateral Duane's retraction syndrome, also EPTS.  Hs 
left eye amblyopia was also determined as EPTS.  Furthermore, 
radiographic examination of the appellant's neck revealed what 
appeared to be a congenital fusion of the posterior elements of 
C2 and C3.

In this case, there is no medical evidence of record to indicate 
that there was any increase in the severity of the appellant's 
bilateral Duane's retraction syndrome or left eye amblyopia 
during his AD service.  Therefore, service connection is not 
warranted for these eye conditions.  

In considering the appellant's claim for service connection for 
the right knee, there is evidence that his right knee 
symptomatology increased in severity, in that he developed DJD 
and patellofemoral syndrome during his active Army service.  The 
evidence of record does not contain any specific finding that the 
increase in the appellant's right knee disability was due to the 
natural progression of the disease or that the DJD or the 
patellofemoral syndrome was causally related to the repaired 
medial collateral ligament tear.  In weighing the evidence of 
record in the present case, the Board is of the opinion that the 
weight of the evidence is in equipoise as to a finding that 
service connection for the appellant's right patellofemoral 
syndrome with DJD is warranted.

As for the lumbar spine and cervical spine claims, analysis 
relating to congenital conditions is required.  38 C.F.R. 
§ 3.303(c) provides that congenital or developmental defects as 
such are not "diseases or injuries" within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  The VA General 
Counsel has stated that the term "disease" in 38 U.S.C.A. 
§§ 1110 and 1131 and the term "defect" in 38 C.F.R. § 3.303(c) 
are mutually exclusive, and has concluded that service connection 
may be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993) (citing VA Gen. Couns. Prec. 82-90 (July 18, 
1990) (originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).  The General Counsel adopted a definition of "defects", 
in the context of 38 C.F.R. § 3.303(c), as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature."  VA Gen. Couns. Prec. 82-90 (July 18, 
1990).  

In this case, there is evidence that the appellant's lumbar and 
cervical symptomatology increased in severity during his 
FTNGD/AGR service, in that DJD of the neck was diagnosed and 
there was loss of disc space at L1-2 (not involved in the 
congenital spondylolysis noted in service at L2-L3).  The 
evidence of record does not contain any specific finding that the 
increase in his lumbar or cervical disability was due to the 
natural progression of the pre-existing defects, or that the DDD 
or DJD revealed at levels other than C2-3 and L2-3 were causally 
related to the defects at those levels.  For these reasons, the 
Board finds that evidence for and against the appellant's claim 
is at least in relative equipoise on the question of whether the 
currently diagnosed lumbar spine and cervical spine disorders are 
related to service.  Resolving reasonable doubt in favor of the 
appellant, the Board finds that service connection for lumbar 
spine DJD/DDD and cervical spine DJD is warranted.

As noted above, under 38 C.F.R. § 3.310(a), service connection 
may be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury, based on a showing that (1) that a current disability 
exists and (2) that the current disability was either proximately 
caused by or proximately aggravated by a service-connected 
disability.  Aggravation will be established by determining the 
baseline level of severity of the non-service-connected condition 
and deducting that baseline level, as well as any increase due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

In this case, the appellant is now service-connected for diabetes 
mellitus.  The medical evidence of record includes diagnoses by 
VA health care personnel of bilateral upper and lower peripheral 
neuropathy due to DM, diabetic retinopathy and DM with 
microvascular and macrovascular complications.  Therefore, 
service connection is warranted for the peripheral neuropathy and 
the retinopathy.  In addition, a VA examiner diagnosed bilateral 
carpal tunnel syndrome (CTS) aggravated by DM.  Therefore, 
service connection is warranted for the aggravation of the 
appellant's bilateral CTS.  


ORDER

Entitlement to service connection for left ear hearing loss, gout 
and the residuals of a right inguinal hernia repair is denied.

Entitlement to service connection for right and left subacromial 
bursitis, right and left hip tendonitis, right and left knee 
patellofemoral syndrome with DJD, right and left ankle 
tendonitis, cervical spine DJD, sacroiliitis, lumbar spine 
DJD/DDD, major depressive disorder, diabetes mellitus, diabetic 
retinopathy, bilateral onychomycosis, right and left upper and 
lower diabetic peripheral neuropathy and aggravation of bilateral 
carpal tunnel syndrome is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The fulfillment of the VA's statutory duty to assist veterans 
includes providing additional VA examination when warranted, and 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical treatment 
so that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
appellant underwent a VA compensation and pension examination in 
May 2009, and the examiner rendered an impression of history of 
head injury with posttraumatic headaches.  However, the examiner 
did not have access to the appellant's claims file, and review of 
the appellant's VA treatment records dated between 1999 and 2009 
would have revealed a lack of a diagnosis of, or treatment for, a 
chronic headache disorder.  For example, the February 2008 list 
of active medications does not include any for the treatment of 
headaches.  In addition, the appellant has been treated for sinus 
headaches.  Because the medical opinion of record was based on 
incomplete medical records, it is of little or no probative 
value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash 
v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

In addition, the examiner rendered a concluded that the appellant 
should be referred for a complete neuropsychological evaluation 
for an accurate delineation of his claimed head injury-related 
deficits.  That referral was not accomplished.  An examination 
report is adequate when it is based on consideration of the 
Veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that VA's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  By this 
standard, the VA examination was inadequate.

The appellant's claim for service connection for the residuals of 
a head injury cannot be fairly decided on the basis of the 
medical evidence currently of record, especially in light of the 
Board's grant of entitlement to service connection for a 
psychiatric disability in the decision above.  Under the 
circumstances, the Board is of the opinion that a VA examination 
should be scheduled to determine the appellant's current 
neuropsychological status.  Therefore, the claim is remanded so 
that additional evidence may be associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).


Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009), and the implementing regulations found 
at 38 C.F.R. § 3.159 (2009) is completed.

2.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for any headaches 
or other claimed head injury residuals since 
service.  The AMC/RO should obtain those 
records that have not been previously 
secured.  

3.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of all other 
post-service medical care providers, private 
or government, including retired military or 
TRI-CARE, who have treated him for his 
claimed headaches and brain pathology.  After 
securing the necessary release(s), the AMC/RO 
should obtain all records not previously 
secured.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
Veteran and his representative should also be 
informed of the negative results and be given 
opportunity to secure the records.

5.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
arrange for a neuropsychological evaluation 
of the Veteran by appropriately qualified 
personnel.  After reviewing the record and 
examining the Veteran, the examiner should 
make a determination regarding whether the 
Veteran incurred any neuropsychological 
pathology or deficit due to any documented 
in-service head injury.

a.  In particular, the purpose of the 
examination is to determine the nature, 
onset date, and etiology of any current 
neuropsychological pathology and 
specifically to determine whether the 
Veteran has any chronic residuals of any 
in-service head injury and whether any 
current pathology is linked to a service-
connected disability.

b.  After examining the Veteran and 
reviewing the evidence of record, the 
examiner should respond to the following 
specific questions and provide a full 
statement of the basis for the conclusions 
reached:  

i.  When is the first documented record 
of the existence of a head injury for 
the Veteran?  When is the first 
documented record of the existence of 
any neuropsychological deficit for the 
Veteran?

ii.  On the basis of the clinical record 
and the known development 
characteristics of neuropsychological 
pathology, can it be concluded that any 
such currently diagnosed pathology is 
related to a documented in-service head 
injury or to a service-connected 
disability?

iii.  Are the Veteran's currently 
claimed cognitive deficits etiologically 
related to any incident of service, or 
to any service-connected disability, 
including by way of aggravation, or is 
the claimed pathology more likely due to 
some other cause or causes?

c.  In assessing the relative likelihood 
as to origin and etiology of the 
conditions specified above, the examiner 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

d.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

e.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.  

In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without 
result to mere speculation, the reviewer 
should state whether the inability to 
provide a definitive opinion was due to a 
need for further information (with said 
needed information identified) or because 
the limits of medical knowledge have been 
exhausted regarding the etiology of the 
Veteran's hearing loss.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010). 

6.  After completing any additional 
notification and the above development 
action, the AMC/RO should arrange for a 
comprehensive review of the Veteran's claims 
file by an appropriately qualified physician, 
such as a neurologist.  The reviewer should 
make a determination regarding whether the 
Veteran incurred any neurological pathology 
or deficit due to any documented in-service 
head injury.

a.  In particular, the purpose of the 
review is to determine the nature, onset 
date, and etiology of any current 
neurological pathology and specifically to 
determine whether the Veteran has chronic 
residuals of any in-service head injury 
and if any current pathology is linked to 
a service-connected disability, including 
by way of aggravation.

b.  After reviewing the evidence of 
record, the reviewer should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

i.  When is the first documented record 
of the existence of a head injury for 
the Veteran?  When is the first 
documented record of the existence of 
any head injury-related neurological 
pathology for the Veteran?

ii.  On the basis of the clinical record 
and the known development 
characteristics of neurological 
pathology, including headaches, can it 
be concluded that any such currently 
diagnosed pathology is related to a 
documented in-service head injury or is 
caused by, or aggravated by, any 
service-connected disability?

iii.  Are the Veteran's currently 
claimed head injury residuals, including 
headaches, etiologically related to any 
incident of service, or is the claimed 
pathology more likely due to some other 
cause or causes?

c.  In assessing the relative likelihood 
as to origin and etiology of the 
conditions specified above, the reviewer 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed head injury residuals are 
causally or etiologically related to the 
Veteran's active service or a service-
connected disability, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

d.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

e.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  Note:  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
reviewer should clearly and specifically 
so specify in the report, and explain why 
this is so.  

In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without 
result to mere speculation, the reviewer 
should state whether the inability to 
provide a definitive opinion was due to a 
need for further information (with said 
needed information identified) or because 
the limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hearing loss.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

g.  If the reviewer determines that an 
examination is needed before the requested 
opinions can be rendered, the AMC/RO 
should schedule the Veteran for such an 
examination.

7.  Upon receipt of the requested VA reports, 
the AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed lacking, 
the AMC/RO should refer the report to the VA 
examiner(s) and/or reviewer for corrections 
or additions.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
claim on appeal.  The readjudication should 
reflect consideration of all the evidence of 
record and be accomplished with application 
of all appropriate legal theories.

8.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issue on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


